DETAILED ACTION
This action is responsive to communications filed 24 May 2021.
Claims 21-26 have been added.
Claims 1-26 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2021 was filed after the mailing date of the final Office action on 23 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The previous 35 U.S.C. 112 rejections have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 23 and 26 recite “select as the component for computing metadata … based on at least one of an estimation of a complexity of a metadata computation to be performed…” therefore the claims, as currently recited require an estimation of a complexity of a metadata computation to be performed for selection of a component in metadata computation. 
Applicant submits that no new matter has been added and that support for the changes made to the claims may be found in at least paragraphs 0048-0052 of the present application as originally filed. See Remarks pages 11-12.
A review of the specification was performed by the Examiner, wherein Examiner finds paragraphs 0048-0052 to be descriptive of performing the metadata computation at a component that is idle from operations related to managing storage or retrieval of any data at one or more of the an estimation of a complexity of a metadata computation to be performed.
The highlighted components of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. Written description (NEW MATTER) issues arise because the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-9, 11, 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIJAYAN et al. (US-20170192860-A1) hereinafter Vijayan in view of Benzion et al. (US-20120278560-A1) hereinafter Benzion.
Regarding claim 1, Vijayan discloses:
A storage aggregator controller ([0101] storage manager), comprising: 
a host interface configured to communicate over a computer network with one or more remote hosts ([0103] storage manager may communicate with and/or control some or all elements of the information management system, see [FIG. 1C] storage manager communicating with client computing devices (i.e. remote hosts) [0075] communication pathway may communicatively couple storage manager and client computing devices, e.g. via Internet, WAN, LAN, SAN, Fibre Channel, SCSI, VPN, TCP/IP, intranet, point-to-point, cellular, wireless, two-way cable, satellite, broadband, baseband, neural, mesh, ad hoc networks, etc.; wherein communication via any of these types requires an interface (i.e. host interface) as to allow communications between the elements); 
5a storage device interface, configured to communicate locally with a plurality of local storage devices ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), separate from the one or more remote hosts ([FIG. 1C] secondary storage computing device is separate from the client computing device, e.g. shown between the primary and secondary storage subsystems), the storage devices having respective non-volatile memories ([0069] storage device can be any suitable type, e.g. disk drives, storage arrays, solid state, tape libraries or other magnetic, non-tape storage devices, etc. (i.e. non-volatile memories)); and 
aggregator control circuitry ([0155] storage manager on the same computing device, wherein a computing device requires a control circuitry as for the device to compute tasks, processes, functions, etc.), configured to: 
10manage the plurality of local storage devices for storage or retrieval of media objects ([0103] storage manager may communicate with and control some or all elements of the information management system 100 [0104-0118] e.g. managing secondary storage devices), the plurality of storage devices coupled to the storage device interface ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0093] secondary storage computing devices and media agents for interfacing with secondary storage devices), 
([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), the selected component for computing metadata being at least partly 20idle from performing storage operations ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices (i.e. lower load and not bottlenecked, is equated to being at least partly idle)) and being selected from a group of components consisting of the aggregator control circuitry and a storage device controller configured to control storage operations of one or more of the storage devices ([0155] storage manager on the same computing device, wherein a computing device requires a control circuitry as for the device to compute tasks, processes, functions, etc. [0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0270] media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files (i.e. generating metadata during a secondary copy operation, e.g. a storage operation, wherein based on load analysis, selecting which media agents/any other fungible components available to use for storage operations such as a media agent (i.e. storage device controller, see also [0142]), storage manager, or other component can be selected)); and 
25based on a result of the selecting (see citation set forth above), govern a computation, at the component selected from the group of components consisting of the aggregator control circuitry and the storage device controller of one or more of the storage devices ([0270] media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files (i.e. generating metadata during a secondary copy operation, e.g. a storage operation, wherein based on load analysis, selecting which media agents/any other fungible components available to use for storage operations such as a media agent (i.e. storage device controller, see also [0142]), storage manager, or other component can be selected, such as to divide files into chunks and generate headers for each chunk by processing the files)), of metadata that defines content 2characteristics of the media objects that are retrieved from the plurality of storage devices or that are received from the one or more hosts over the computer network for storage in the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.).

the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped 15to a combination of physical address spaces of the plurality of storage devices, wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable;
	However, Benzion discloses:
the aggregator control circuitry configured to present to the one or more remote hosts an abstracted logical address space that is mapped to a combination of physical address spaces of the 15plurality of storage devices ([0024] presenting to at least one host computer a logical address space, wherein a mapping tree maps one or more contiguous ranges of addresses related to the logical address space and one or more contiguous ranges of addresses related to the physical address space), wherein the mapping of the abstracted logical address space to the physical address spaces is adjustable ([0105] updating the mapping tress is provided responsive to predefined events);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Benzion to have presented an abstracted logical address space mapped to a combination of physical address spaces. One of ordinary skill in the art would have been motivated to do so to change a client’s side configuration of the storage system with no changes in meta-data handled in the second virtual layer and/or physical storage space (Benzion, [0062]).
Regarding claim 3, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), by 5storage device controllers of a plurality of storage devices, or by a combination of the aggregator control circuitry and storage device controllers of one or more storage devices.
Regarding claim 4, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to cause the storage device controller of a specific storage device ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)), from among the plurality of storage devices ([0153-0154] e.g. media agents (plural)), to 5compute metadata with respect to a segment of a media object that is stored in the specific storage device ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.).
Regarding claim 5, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
identify an idle storage device controller of one or more 5storage devices that is presently not busy executing a storage related read operation or write operation ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)); and 
([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Regarding claim 6, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to apportion a processing load for computing metadata of media objects among the aggregator control circuitry and storage 5device controllers of one or more of the plurality of storage devices ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Regarding claim 8, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
retrieve segments of a media object from separate storage 5devices from among the plurality of storage devices that are aggregated by the storage aggregator controller ([0270] single secondary copy may be written on a chunk-by-chunk basis to one or more secondary storage devices, during restore, chunks may be processed by media agent [0167] upon restore, system reassembles the blocks into files in a transparent fashion); and 
compute metadata for the retrieved segments of the media object ([0097] secondary storage computing devices can generate new metadata or other information based on said processing).
Regarding claim 9, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to cause computed metadata to be stored in separate segments distributed among the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc. [0264] distributed data set that spans numerous clients and storage devices).

Regarding claims 13-16 and 18-19, they do not further define nor teach over the limitations of claims 3-6 and 8-9, therefore, claims 13-16 and 18-19 are rejected for at least the same reasons set forth above as in claims 3-6 and 8-9.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Benzion further in view of Szabo (US-20090132462-A1).
Regarding claim 2, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein the aggregator control circuitry is further configured to control an order by which media objects are retrieved from751755 3-27-Attorney Docket No. MP11065(004048-0731-101)Customer No. 45510 the plurality of storage devices ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent) [0144] media agent is capable of one or more of coordinating the retrieval of data from the particular secondary storage device)
Vijayan does not explicitly disclose:
wherein the aggregator control circuitry is further configured to control an order by which media objects are processed to compute 5metadata
However, Szabo discloses:
wherein the aggregator control circuitry is further configured to control an order by which media objects are processed to compute 5metadata ([0004] monitor the state of the metadata extraction and guide which engines should process the content in which order).

Regarding claim 12, it does not further define nor teach over the limitations of claim 2, therefore, claim 12 is rejected for at least the same reasons set forth above as in claim 2.
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Benzion further in view of GOKHALE (US-20180329786-A1) hereinafter Gokhale.
Regarding claim 7, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above,
Vijayan discloses:
wherein a media object is stored in segments distributed among respective ones of the plurality of storage devices ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), the aggregator control circuitry being further configured to: 
cause a plurality of storage device controllers of the plurality of storage devices ([0153-0154] e.g. media agents (plural)), respectively, to compute portions of metadata for the segments of the media object that are stored locally at the respective storage device ([0270] during a secondary copy operation (i.e. for storage in the plurality of storage devices), media agent, storage manager, or other component may divide files into chunks and generate headers for each chunk by processing the files, that are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.), and store the portions of computed metadata at the respective storage 10device ([0270] headers are stored with secondary copy on secondary storage device and to index of associated media agents and/or storage manager, the headers include a variety of information such as file identifiers, volumes, offsets, or other information associated with the payload data items, a chunk sequence number, etc.);
obtain the computed portions of metadata from the plurality of storage devices ([0270] during restore, chunks may be processed by media agent according to the information in the chunk header (i.e. media agent using the chunk header stored requires the media agent to obtain the chunk header)); and
Vijayan does not explicitly disclose:
combine the computed portions of metadata into combined metadata corresponding to the media object.
However, Gokhale discloses:
combine the computed portions of metadata into combined metadata corresponding to the media object ([0114] collected metadata may be merged [0119] metadata may then be integrated or otherwise unified with other metadata associated with the storage operation, and the integrated metadata is copied to a remote storage device so that the metadata may be accessed and utilized for disaster recovery operations in order to recover stored data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Gokhale to have combined portions of metadata. One of ordinary skill in the art would have been motivated to do so to integrate 
Regarding claim 17, it does not further define nor teach over the limitations of claim 7, therefore, claim 17 is rejected for at least the same reasons set forth above as in claim 7.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Benzion further in view of LEE (US-20180024770-A1) hereinafter Lee.
Regarding claim 10, Vijayan-Benzion disclose:
The storage aggregator controller of claim 1, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
receive a read instruction or a write instruction from 5the one or more hosts over the computer network ([0095] client computing device may communicate the primary data to be copied to the designated secondary storage computing device (i.e. write instruction) which in turn may perform further processing and may convey the data to secondary storage device); and 
continue metadata computation at least at the 10aggregator control circuitry or at a storage controller that is controlled by the aggregator control circuitry and that is idle from performing any read or write instructions ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Vijayan does not explicitly disclose:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted, 
However, Lee discloses:
in response to the receiving, pause computation at one or more of the aggregator control circuitry and storage device controller to which the read or write instruction is targeted ([0102-0103] memory system is capable in a state in which performing a program operation is not completed to put the program operation on hold, and perform a read operation corresponding to the received read command which is received simultaneously with the program command or after the program command),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Lee to have paused metadata computation on aggregator control circuitry or a storage controller where a read/write instruction is targeted. One of ordinary skill in the art would have been motivated to do so to improve the performance of the read operation and utilization efficiency of the memory included in the controller (Lee, [0105]).
Regarding claim 20, it does not further define nor teach over the limitations of claim 10, therefore, claim 20 is rejected for at least the same reasons set forth above as in claim 10.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan-Benzion further in view of Feng et al. (US-20090077561-A1) hereinafter Feng.
Regarding claim 21, Vijayan-Benzion disclose:

Vijayan discloses:
determine whether the aggregator control circuitry or 5the storage device controller is at least partly idle from performing storage operations ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata));
Vijayan does not explicitly disclose:
cause a toggling between computing at the control circuitry and computing at the controller based on which of the control circuitry and the controller is at least partly idle from performing storage operations. 
However, Feng discloses:
cause a toggling between computing at the control circuitry and computing at the controller based on which of the control circuitry and the controller is at least partly idle from performing operations ([0033] dynamically determining the shared sub-tasks that are to be executed by which processor on the basis of the “busy/idle” status of the processors).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Feng to have toggled 
Regarding claim 22, Vijayan-Benzion-Feng disclose:
The storage aggregator controller of claim 21, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
begin a metadata computation in a first component 5selected from the group of components consisting of the aggregator control circuitry and the storage device controller ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata))
Vijayan does not explicitly disclose:
pass the computation to a second component, different from the first component, selected from the group of 10components consisting of the control circuitry and the controller.  
However, Feng discloses:
pass the computation to a second component, different from the first component, selected from the group of 10components consisting of the control circuitry and the controller ([0033] dynamically determining the shared sub-tasks that are to be executed by which processor on the basis of the “busy/idle” status of the processors (i.e. dynamically assigning (e.g. passing) shared sub-tasks, e.g. processors perform the same computational task dynamically based on busy/idle states)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Vijayan in view of Feng to have passed computing metadata between the aggregator control circuitry and the storage controller based on which are at least partly idle. One of ordinary skill in the art would have been motivated to do so to dynamically determine the shared sub-tasks that are to be executed by which processor (Feng, [0033]).
Regarding claim 23, Vijayan-Benzion-Feng disclose:
The storage aggregator controller of claim 21, set forth above, wherein the aggregator control circuitry is further configured to: 
Vijayan discloses:
select as the component for computing metadata ([0153-0154] e.g. media agents), from 5the group of components consisting of the aggregator control circuitry and a storage device controller ([0155] storage manager, one or more data agents, and one or more media agents are all implemented on the same computing device (i.e. secondary storage computing device may include storage manager, data agent, and media agent), the aggregator control circuitry or the storage device controller based on at least one of an estimation of a complexity of a metadata computation to be performed and an availability of a resource 10for performing the metadata computation ([0153-0154] where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks, e.g. storage manager may dynamically select which media agents and/or secondary storage devices to use for storage operations based on a processing load analysis of media agents and/or secondary storage devices [0142] media agents can generate and store information related to characteristics of the stored data and/or metadata or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices (i.e. based on load analysis, select which media agents to use for storage operations, the operations including generating and storing information related to characteristics of the stored data and/or metadata)).
Regarding claims 24-26, they do not further define nor teach over the limitations of claims 21-23, therefore, claims 24-26 are rejected for at least the same reasons set forth above as in claims 21-23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy (US-20070156726-A1) CONTENT METADATA DIRECTORY SERVICES;
Jayanti Venkata et al. (US-10129109-B2) MANAGING CHANGE EVENTS FOR DEVICES IN AN ENTERPRISE SYSTEM;
VELIC et al. (US-20170304732-A1) SYSTEM AND METHOD FOR TOY RECOGNITION;
CHOI et al. (US-20170169358-A1) IN-STORAGE COMPUTING APPARATUS AND METEHOD FOR DECENTRALIZED MACHINE LEARNING;
DOR et al. (US-20170293431-A1) DATA STORAGE DEVICE HAVING INTERNAL TAGGING CAPABILITIES;
Cremer et al. (US-20170193362-A1) RESPONDING TO REMOTE MEDIA CLASSIFICATION QUERIES USING CLASSIFIER MODELS AND CONTEXT PARAMETERS;
KANG et al. (US-20180189615-A1) ELECTRONIC APPARATUS AND METHOD OF OPERATING THE SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453